Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 1 of 16



                         UNITED STATES DISTRICT COURT FOR THE
                             SOU TH ERN D ISTRICT O F FLO RIDA
                                       M iam iDivision

                              CaseNum ber:17-60264-C1V- M ORENO
   REIN A LD O D A M A S M ALUFF,

                Plaintiff,
  VS.

  SAM 'S EAST,IN C.,

                D efendant.



                              C O U RT 'S IN STR UC TIO N S T O JU RY
  M EM BER S O F TH E JU RY :

         Itis now my duty to instructyou on the nllesoflaw th
                                                             atyou m ustfollow and apply in
  deciding this case. W hen 1 have finished,
                                               you willgo into the jury room and begin your
  discussions- whatwe callyourdeliberations.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 2 of 16



                                  JURY INSTRUCTION NO . 1
          ln deciding this case, you mustfollow and apply the law as lexplain itto you
                                                                                      , whether

   you agree with that1aw ornot;and you m ustnot1etyourdecision be intluenced in any way by

   sympathyorbyprejudice,fororagainstanyone       .



          The factthata corporation is involved as a party m
                                                               ustnotaffectyour decision in any
   way. Corporations and persons stand equalbefore the law
                                                               and mustbe dealtwith as equals.
  W hen a corporation isinvolved, ofeourse,itm ay actonly tlzrough peopleasitsemplo
                                                                                      yees;and,
  in general,a corporation islegally responsible forth
                                                      e actsand statem ents ofits employeesthat
  aremadewithin the scopeoftheirdutiesasem ployeesofth
                                                             e com pany.
         ln yourdeliberations, you should consideronly the evidence   -
                                                                           thatis,the testim ony of
  the witnesses and the exhibits I have adm itted to th
                                                       e record. Butasyou considerthe evidence,
  both directand circum stantial, you m ay m ake deductions and reach conclusions which reason

  and com mon sense lead you to m ake. Thereisno legaldifference in theweightyou may gi
                                                                                      ve to
  eitherdirectorcircumstantialevidence.

        Remem ber thatanything the lawyers say is notevidence in the case. lt is your ow n

 recolledion and interpretation oftheevidencethatcontrols.




                                              2
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 3 of 16



                                    JURY INSTRUCTION NO . 2
           In saying thatyou m ustconsidera11ofthe evidence 1do notmean thatyou mustaccept
                                                           ,

   allofthe evidence as true or accurate. You should decide whether you believe what each

   witnesshad to say, and how importantthattestimony was
                                                        . ln making thatdecision, you m ay
   believe ofdisbelieve any witness, in whole orin part. Also,the num berofwitnessestestifying

   concerning any particular dispute is notcontrolling. You may decide thatthe testim ony of a

  smallernum berofwitnessesconcerning any disputed facti
                                                        smore believablethan the testim ony
  ofa largernum ber ofwitnesses to the contrary.

          ln deciding whetheryou believeordo notbelievea wit
                                                           ness,lsuggestthatyou ask a few
  questions:(1)Didthewitnessimpressyou asonewhowastellingthetruth?(2)Didthe witness
  have apersonalinterestin the outcome ofthecase? (3)Did thewitness seem to have a good
  memory?(4)Didthewitnesshavetheopportunityandabilityto accurately observethethingshe
  orshetestifiedabout?(5)Did thewitnessappeartounderstandthequestionsclearly and answer
  them directly?(6)Didthewitness'testimonydifferfrom othertestimonyorevidence?
          You should also ask yourselfwhetherthere wasevidence tendi
                                                                   ngto provethatawitness
 testified falsely concem ing some importantfact, orwhether there was evidence that at som e

 othertimethe witnesssaid ordid som ething, orfaiied to say ordo something
                                                                                ,   thatwasdifferent
 from thetestim ony heorshe gavebeforeyou duringthetrial.

        Y ou should keep in m ind, of course, that a simple mistake by a witness does not

 necessarily m ean that the w itness w as not telling the truth as h
                                                                    e or she rem em bers it, because
 people naturally tend to forget som e things or rem em ber oth
                                                                er things inaccurately. So, if a
 w itness hasm ade a m isstatem ent, you need to considerwhetherthatmisstatem entwassimply an




                                                 3
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 4 of 16



   innocentlapseofmemory oran intentionalfalsehood. And the significance ofthatm ay depend

   on whetherithasto do with an importantfactorwith only an uni
                                                              mportantdetail.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 5 of 16



                                  JURY INSTRUCTION NO . 3
      ExpertW itness- W hen ExpertFees R epresenta Signm cantPortion ofthe W itness's
                                         Incom e


         W hen scientific, technical,or other specialized knowledge mightbe hel
                                                                                  pful, a person
   who has specialtraining or experience in that field is allow ed to state an opinion about the

   m atter. But that doesn't mean you m ust accept the witness's opinion. As with any other

  w itness'stestim ony, you mustdecideforyourselfwhetherto rely upon theopinion
                                                                                 .


         W hen awitnessisbeing paid forreviewing and testifyi
                                                             ng concerning the evidence, you
  m ay considerthe possibility ofbiasand should view with caution thetestimony ofsuch witness
  where court testimony is given with regularity and
                                                        represents a significant portion of the
  w itness'sincom e.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 6 of 16



                                  JURY INSTRUCTIO N NO . 4

                                      Description ofthe Case
          Plaintiff,M r.Dam as, wenttothe DefendantSam 'sClub to shop. W hile standing in an

   aisle,a Sam 'sClub employeenegligently struck PlaintiffM r.
                                                                 Dam asfrom behind with apallet
  ofmerchandise. DefendantcontendsthatPlaintiffM r.
                                                    Damas'sinjurieswerepre-existingand
  thatthenegligentincidentdidnotcausetheinjuriesclaimedbyPlaintiffDamas         .
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 7 of 16



                                 JURY INSTRUCTION NO . 5

                                        Burden ofProof
         A plaintiffasserting a claim and a defendantasserting an afti
                                                                      rm ative defense both have
   the responsibility to prove every essentialpartoftheircontentionsby a çdpreponderance ofthe

  evidence.''Thisissom etimescalled the tiburden ofproof'ortheddburden ofpersuasion ''
                                                                                         .


         A 'kpreponderance ofthe evidence''simply m eansan am ountofevidence thatis enough

  to persuadeyou thata claim orcontention ism orelikely truethan nottrue.

         In deciding whetherany facthasbeen proven by a prepond
                                                               erance ofthe evidence, you
  may considerthe testimony ofallofthe witnesses, regardlessofwho m ay have called them
                                                                                             ,   and
  allofthe exhibitsreceived into evidence, regardlessofwho m ay have produced them
                                                                                     .


         lfthe prooffailsto establish any essentialpartofPlaintiff'sclaim by apreponderance of

  the evidence,you should find againsthim on thatclaim . Likewise,ifthe prooffailsto establish

  any essentialpartofDefendant'saffirm ativedefense, you should find againstiton thatdefense
                                                                                                 .
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 8 of 16



                                  JU RY IN STR U CTIO N N O . 6

                           Burden ofProofto ProvePlaintifrsNegligence

          PlaintiffhastheburdentoprovethatDefendantcausedhisinjuries        .



          'kNegligence''isthe failureto usereasonablecare. Reasonable care isthatdegree ofcare

  thata reasonably carefulperson would useunderlikecircum stance
                                                                s. Negligence may consistof
  eitherdoing something thata reasonably carefulperson would notdo under like circum stances
                                                                                                 ,

  orfailing to do something thatareasonably carefulperson would do
                                                                     underlike circum stances.
         Negligence is a legal cause of loss, injury,ordamage ifitdirectly and in naturaland

  continuous sequence, produces or substantially eontributes to producing such loss
                                                                                      ,   injury or
  dam age,so thatitcan reasonably be said that, butforthe negligence
                                                                     ,   theloss,injury ordamage
  would nothave occurred. Negligencem ay bea legalcauseofdamage even though itoperatesi
                                                                                       n

  combination with theactofanother, som enaturalcause,orsom eothercause ifsuch othercause

  occurs at the sam e tim e as the negligence and if the negligence substantially contributes to

  producing such damage.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 9 of 16



                                  JURY INSTRUCTIO N NO .7

         Sam 'sClub adm itsthatitsemployee struck M r. Damasfrom behind with thepalletof

  m erchandise, H owever,in orderto w in, M r.D am as m ustprove thatSam 'sClub'snegligence

  causedan injuryanddamagestoM r.Damas.
         Sam 's Club assertsthe following affirm ative defenses:

         Sam'sCluballegesthattheinjuriesclaimedbyM r.Damaswerenotproximatelycaused
         by the incident,butinstead were pre-existing, and therefore,Sam 'sClub cannotbe held
         liableforsuch injuries.Alternatively,ifMr.Damas,wasinjuredontheproperty, liability
         extendsonlyto the aggravation ofthepre-existing conditions.

         Sam'sCluballegesthatM r.Damas'spre-existinginjurieswerenotaggravatedbythe
        incidentofAugust27,2014 atSam 'sClub.

  Even ifM r.Dam asproveshisclaim , Sam 'sClub can win ifitprovesitsaffirm ativedefenses.

  Sam 'sClub hastheburden to proveitsaffirm ativedefenses.




                                               9
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 10 of 16



                                    JURY INSTRUCTIO N NO.8

                                             D am ages

          IfyourverdictisforPlaintiffand againstDefendant, then m u mustdecide the issue of

   dam ages.

          ln considering the issue of Plaintiffs dam ages, you should determ ine an am ount of

   money that is justified by a preponderance of the evidence as full, just and reasonable
   compensation forallofthePlaintiffsdam ages- no more and no less. Damagesare notallowed

   asapunishm entand cannotbeimposed orincreased to penalizeDefendant. N orcan damagesbe

   based on speculation or guessw ork because it is only actual dam ages   -
                                                                               what the law calls
  com pensatory damages- thatarerecoverable.

          On the other hand,compensatory damages are notrestricted to actualloss of tim e or

  money;they also coverthementalaspectsofinjury- tangible and intangible No evidence of
                                                                                .



  the value ofsuch intangible thingsasmentalorphysicalpain and suffering hasbeen orneed be

  introduced. ln that respect, itisnotvalue you are trying to determine butan am ount thatw ill
                                                                       ,

  fairly compensate Plaintiff for the dam age he has suffered. Com pensatory dam ages are an

  attem pt to restore Plaintiff - that is, to m ake him whole - as m uch as possible as he w as

  im m ediately priorto his loss.

         ln determ ining the m easure ofdam ages, you should consider:

             * Thenatureandextentoftheinjuries;
             @ The lossofenjoymentoflife experienced and thatwith reasonable probability
               willbe experienced in thefuture;
               The m ental, physical, em otional pain and suffering experienced and that w ith
               reasonable probability willbeexperienced in thefuture;and
             * The am ount of pennanent im pairm ent that has been caused and its effects that
               with reasonableprobability willbe experienced in thefuture.




                                                10
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 11 of 16



                                  JURY INSTRUCTION NO.9

                             OtherContributing CausesofDam ages
                         (Aggravation oractivation ofdiseaseordefect)
          lfyou find thatSam 's Club caused a bodily injury, and thatthe injury resulted in an
   aggravation ofan existing disease orphysicaldefectoractivation ofa latentdisease orphysical

   defect,you should attem ptto decide whatportion ofM r. Dam as's condition resulted from the

   aggravation oractivation. Ifyou can makethatdeterm ination, then you should award only those

   dam ages resulting from the aggravation or activation. However, if you carmot m ake that

  determ ination,orifitcannotbe said thatthecondition would have existed apartf
                                                                                   rom theinjury,
  then you should award dam agesfortheentire condition suffered by M r. D am as.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 12 of 16



                                 JURY INSTRUCTION NO.9A


          A plaintiff in a personalinjtlry suit has the burden to provethe reasonableness and
   necessity ofmedicalexpenses. The reasonablenessofthe expenses may be çstablished by the

   plaintiffwithoutexpertmedicaltestimony. However,theplaintiffstestim ony mustassociatethe

   pm icularmedicalbillwiththeallegedinjuryresultingfrom theaccidentattheSam'sClub store.
   Itisuptoyou to decidewhethertherewaspermanentinjttry asaresultoftheaccidentatSnm's
   Club,and if so,w hether the reasonableness and necessity of the m edical bills are adequately

   established by M r.D nm as'testim ony.
                                                                                                              $
                                                                                                              1
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 13 of 16
                                                                                                              1
                                                                                                              l
                                                                                                              1
                                                                                                              l
                                  Jcltv Ix sTRv c Tlo x xo .1a                                                1
                                                                                                              ,

                M ortality Tables-ActuarialEvidenceLifeExpectancy in General
                                                                                                            l
          IfapreponderanceoftheevidenceshowsthatPlaintiffhaspennanently injured,
                                                                                           youmay           t
                                                                                                            !
   considerPlaintiff'slife expectancy. The m ortality tables received in evidence m ay be considered          S

  in detennining how long Plaintiffm ay be expected to live.
                                                      Bearinmind,however,thatlife                           j
  expectancyasshownbymortalitytablesismerelyanestimateoftheaverageremaininglifeof                           !
                                                                                                            .
                                                                                                            ) ,
                                                                                                            '
                                                                                                              t
  all persons in the United States of a given age and sex having average health and ordinary                  (
                                                                                                              !
                                                                                                              ;
  exposure to dangerofpersonsin thatgroup. So, such tablesare notbinding on you,butmay be                   )
                                                                                                              i
  considered together with the otherevidence in the case bearing on Plaintiff's own health                  (
                                                                                                            ''

                                                                                             ,   age,       .
                                                                                                            )
                                                                                                            '
                                                                                                            :
                                                                                                            . i
                                                                                                              i

  occupation,andphysicalcondition,beforeandahertheinjury,indeterminingtheprobable                        j.   .



  lengthofPlaintiffslife.                                                                                (,
                                                                                                        l
                                                                                                        ,
                                                                                                        )
                                                                                                        '
                                                                                                            L.
                                                                                                            L:.

                                                                                                        1
                                                                                                        !
                                                                                                        .
                                                                                                        t
                                                                                                        7
                                                                                                        )
                                                                                                        !
                                                                                                        .!
                                                                                                         q
                                                                                                         gg
                                                                                                          '?
                                                                                                        l
                                                                                                        )
                                                                                                        .

                                                                                                        j
                                                                                                        I
                                                                                                        t.


                                                                                                        f?
                                                                                                        T#

                                                                                                         t
                                                                                                         .
                                                                                                         '
                                                                                                        t
                                                                                                        ,
                                                                                                        )
                                                                                                        t
                                                                                                        è
                                                                                                        .




                                                                                                        l
                                                                                                        ,E
                                                                                                         .

                                                                                                        .p

                                                                                                        j
                                                                                                        d
                                                                                                        -
                                                                                                        .
                                                                                                        ''
                                                                                                         '.
                                                                                                          '


                                                                                                        l
                                                                                                        r
                                                                                                        .



                                                                                                        j.
                                                                                                        jF
                                                                                                        q
                                                                                                        t
                                                                                                        .
                                                                                                        j
                                                                                                        7
                                                                                                        .


                                                 12                                                     )
                                                                                                        F
                                                                                                        /
                                                                                                        (
                                                                                                        1
                                                                                                        f
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 14 of 16



                                 JUR Y IN ST RU C TIO N N O .11

                           D uty to M itigate - Pursuing M edicalC are

         You are instructed thatanyperson who claim sdamagesasaresultofan alleged wrongful

  acton the partofanotherhas a duty under the law to dtm itigate''those dam ages. Forpurposesof

  this case,M r.Dam as also hasa duty to minim ize damages. In other w ords,a person w ho has

  suffered injury isbound to use rtasonable and propereffortto make the damagesassmallas
  practicable,and to actin good faith to adoptreasonable m ethods and follow reasonable program s

  such asmedicalcareortreatmenttorestoreorcorrecttheinjuredcondition.
         Failure ofM r.Dam asto m ake a reasonable effortto m inim izedamagesdoesnotprevent

  allrecovery,butdoespreventrecovery ofsuch damagesasm ighthavebeen avoided.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 15 of 16



                                  JUR Y IN STRU C TIO N N O .12

                  D uty to D eliberate-W hen only the PlaintiffC laim s D am ages

         O fcourse,the factthat1have given you instructionsconcerning the issue ofM r.D am as's

  dnm ages should not be interpreted in any w ay as an indication that I believe that M r. Dam as

  should,orshould not,prevailin thiscase.

         Y ourverdictm ustbe unanim ous- in otherw ords,you m ustallagree. Y ourdeliberations

  are secret,and you'llneverhave to explain yourverdictto anyone.

         Each of you m ust decide the case for yourself, but only after fully considering the

  evidencewiththeotherjurors.Soyou mustdiscussthecasewithoneanotherandtrytoreachan
  agreem ent. W hile you are discussing the case,do not hesitate to reexam ine your ow n opinion

  and change your m ind if you becom e convinced that you w ere w rong. Butdo notgive up your

  honestbeliefsjustbecauseothersthinkdifferentlyorbecauseyousimplywantto finishthecase.
         Remember that in a very realway,you arejudges- judges ofthe facts. Your only
  interestisto seek the truth from the evidence in the case.
Case 0:17-cv-60264-FAM Document 145 Entered on FLSD Docket 11/07/2018 Page 16 of 16



                                    JUR Y IN STR UC TIO N N O .13

             W henyougotothejuryroom,you should firstselectoneofyourmemberstoactasyour
  foreperson. The foreperson willpreside overyourdeliberations and willspeak foryou here in

  Court.

             A verdictform has been prepared foryourconvenience.

             gExplainVerdictFormj
             You willtake the verdictform to thejury room. W hen you have reached unanimous
  agreem ent,you willhave yourforeperson com pletethe verdictfonn, date and sign it,and advise

  the CourtSecurity Officer, who willinstructyou when to return tothecourtroom .

             If you should desire to com m unicate w ith m e at any tim e, please write down your

  m essage or question,and pass the note to the Court Security Ofticer, who w illbring it to m y

  attention. Iwillthen respond as promptly aspossible, eitherin writing or by having you return

  to the courtroom so that1can address you orally. l caution'you,how ever, w ith regard to any

  messageorquestion you mightsend,thatyou should nottellme yournum ericaldivision, ifthere

  IS On C.

             Now you m ustbegin yourdeliberations.




                                                 15
